Mr. Justice McBride
delivered the opinion of the court.
1. The defendant urged, several objections to the validity of the tax proceedings, but the return of the sheriff in *240our opinion shows the sale to have been absolutely void. Section 24, Sess. Laws 1901, p. 250, under which statute the proceedings were had, among other things requires the sheriff to publish a notice “stating the time and place of the sale and a description of the several parcels of real property to be sold, the amount of taxes, interest to date of sale and penalties accrued against each tract.” The taxes on defendant’s land became delinquent April 4, 1904, and the sale took place January 14, 1905. The amount of interest due on said tax was $1.05. In the notice of sale it was stated to be $1.12.
The statute, requiring the amount of accrued interest to be stated in the notice, is mandatory, and a misstatement of it renders the sale void. Commenting on a similar mistake the supreme court of Massachusetts say:
“The advertisement did not state the amount of tax assessed on the land, but stated a wholly different amount, and, for all legal purposes, might as well have contained no statement whatever of the amount of the tax. To comply with the statute, the exact amount must be given. A deviation, however small, is fatal, because a rule of law cannot be made to fluctuate according to the degree or extent of its violation.” Alexander v. Pitts, 7 Cush. (Mass.) 503.
See Cooley, Taxation, 934, and Black, Tax Titles, § 207, where the above language is quoted with approval.
2. While the proceedings regarding the sale of land for taxes is in many respects analogous to sales of real property on execution, yet there is abundant reason for requiring a stricter compliance with statutory requirements in the former than in the latter class of cases. Sales on execution are usually the result of the voluntary contracts or acts of the debtor. There is an opportunity to realize something approaching the full value of the property sold and only so much need be sold as will satisfy the debt. While in tax sales the liability is involuntary *241and the delinquency usually the result of poverty or accident, and however great the value of the property, it cannot be sold for more than the amount of the tax. Where, as found by the court in the case at bar, a man under the mistaken idea that his property was not taxable until he had secured his patent from the government, has property worth hundreds and possibly thousands of dollars, sold for the paltry sum of $14, he certainly has the right to demand that every provision of the law intended for his benefit shall be strictly complied with before he is subjected to a forfeiture. The objection here sustained to the sale may seem technical, but, if so, it is a technicality that works out evenhanded equity.
[114 Pac. 105.]
3. The plaintiff gets back the money he paid for the land, with 20 per cent interest, and the taxes he has since paid, with 10 per cent interest, and the defendant recovers his land. Both parties ought to be satisfied, and, in view of this fact, neither party will recover costs.
The decree of the circuit court is affirmed.
Affirmed.